PER CURIAM.
Paul Garvey and Fenton, L.L.C., appeal from the district court’s grant of summary judgment in favor of United Fire and Casualty Insurance Company. We agree with the district court that the “unique” living situation of the Garvey family does not afford Paul Garvey an insurable interest in the subject property. Appellants, however, suggested in their brief and contended at oral argument that Paul Garvey obtained the insurance on the property as an agent for his parents as undisclosed principals. There is evidence in the record that James Garvey instructed Paul to obtain the insurance, and that Paul did so at his behest. However, the parties have not fully briefed the agency question to this court. Nor has the district court had adequate opportunity to address the issue. Under the circumstances, we believe it best to remand the case for parties to present the issue to the district court in the first instance.
REMANDED.
A true copy.